DETAILED ACTION

1.  Applicant's amendment, filed 07/08/2022, is acknowledged.

2.  Claims 47, 48, 52, 56,57, 59-62, 64-66 are allowable. Claims 54, 55 and 58, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 07/13/2020, is hereby withdrawn and claims 54, 55 and 58 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

3.  Regarding Applicant’s comment with respect to the drawings, the Examiner notices that the original drawings were accepted and published for this application in US 20200002424.


REASONS FOR ALLOWANCE

4. The following is an Examiner's Statement of Reasons for Allowance: 

 Applicant’s amendment filed 07/08/2022, has obviated the previous rejections of record in 03/08/2022.  The determination of TUAD step recited in claim 47 is not taught or suggested in the prior art. Thus the claimed methods recited in the claim are free from prior art.

5.  Claims  47, 48, 52, 54-62 and  64-66, are deemed allowable. 

6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

(i) Chen et al. Integrin alphaVbeta1 inhibition ameliorates liver fibrosis in mice. Journal of Hepatology, (August 2020) Vol. 73, Supp. Supplement 1, pp. S522. Abstract Number: FRI247.

Chen observed significantly attenuated HSC migration in vitro and dampened fibrosis in a CDAHFD-induced NASH model by alphaVbeta1 blockade.  Deep sequencing analyses suggest that alphaVbeta1 blockade may regulate anti-oxidation, fibrolysis, and inflammatory pathways in CDAHFD mouse liver.  Moreover, alphaVbeta1 inhibition modulated common gene     signatures that are elevated in both mouse liver fibrosis and human NASH with advanced fibrosis stage (F3/F4).  They assessed the expression of alphaVbeta1 in different human tissues and primary human fibroblasts and demonstrated the upregulation of alphaVbeta1 heterodimer in human fibrotic diseases.  The reference concluded that novel mechanisms have been unveiled for the role of alphaVbeta1 integrin in liver fibrosis. Inhibition of alphaVbeta1 impairs HSC migration in vitro and ameliorates fibrosis in a mouse NASH model.  The genes modulated by the alphaVbeta1 inhibitor in animals share common signatures that are dysregulated in human NASH liver with advanced fibrosis.  AlphaVbeta1 represents a promising target for liver fibrosis.

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 3, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644